DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 27, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2-7 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claims 2-3 and 6, claim 2 recites “wherein the second adhesive layer and the third adhesive layer are integrally formed”, claim 3 recites “wherein the second dielectric film and the third 
Regarding “formed” – in light of the specification, paragraph [0089], in which applicant discusses production means for forming dielectric layers, thus “forming” will be interpreted as a process of manufacturing type limitation.  It is noted that it has been held that the presence of process limitations in a product claim, which product does not otherwise patentably distinguish over the prior art, cannot impart patentability to the product.  In re Stephens 135 USPQ 656 (CCPA 1965).  Furthermore, the patentability of a product does not depend upon its method of production.  If the product in a product by process claim is the same as or obvious from a product of the prior art, then the claim is unpatentable even though the prior art product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed Cir 1985).  See MPEP 2113.  Thus for purposes of examination “formed” will not impart any patentable weight to the claims.
Regarding “integrally” – the specification, see figures 5, 12, 14, 16, 20 & 22, which show continuous films, e.g. figure 5 shows the second dielectric film 332 and the third dielectric film 333 with the same hatching separated by a dotted line, which could imply 332 and 333 are different portions of the same film.  Further, looking at a similar depiction in figure 14 of second substrate 322 that includes a wall portion 326 with the same hatching separated by a dash-dot-dot line, and the specification, see paragraph [0118] (also see claim 5), clearly states: “the second substrate 322 includes a wall portion 326 …” clearly indicates one element where the wall potion is part of the second substrate.  No similar language that one of the films/layers include another film/layer, which is interpreted to mean that each 
Claim 7 is rejected under 35 U.S.C. 112(b) as being indefinite, since it depends on claim 6 and therefore has the same deficiencies.
Regarding claims 4 “the other surface side of the holographic element” has antecedent issues.  It is unclear if applicant means the “another surface side of the holographic element” introduced in claim 1 or if it is a new element.  The examiner would suggest and for purposes of examination amend claim 1 to “an other surface side of the holographic element” to obviate this issue.
Claims 5-7 are rejected under 35 U.S.C. 112(b) as being indefinite, since they depend on claim 4 and therefore have the same deficiencies.
Regarding claim 6 “the other surface side of the second substrate” has antecedent issues and clarity issues.  It is unclear if the other surface side of the first substrate is referred to or if a new region of the second substrate is being introduced (assumed in light of figure 20).  Further the claim language is unclear as to which side of the second substrate is the “other surface side.”  In light of figure 20 the examiner would suggest and for purposes of examination amend claim 6 to “a surface side of the second substrate farthest from the first substrate”.
Claim 7 is rejected under 35 U.S.C. 112(b) as being indefinite, since it depends on claim 6 and therefore has the same deficiencies.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Regarding claim 8, the claim renames the invention of claim 1 and adds no structural or functional limitations.  Since the preamble is not a limitation claim 8 fails to further limit claim 1.  Applicant may cancel the claims, amend the claims to place the claims in proper dependent form (e.g. add a limitation to the body of the claim to distinguish the claimed device from the device of claim 1), rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Insofar as they are understood claims 1, 3-5 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morli et al. US Patent Application Publication 2003/0104155.
Regarding claim 1 Morli discloses a diffractive optical element (title e.g. see figures 7 & 10) comprising: a holographic element (e.g. volume hologram layer 6) configured to deflect incident light (inter alia paragraph [0146]); a first substrate provided on one surface side of the holographic element 
Regarding claim 3 Morli discloses the diffractive optical element according to claim 1, as set forth above.  Morli further discloses wherein the second dielectric film and the third dielectric film are integrally formed (e.g. 5” is a single element and is considered to read on this limitation as set forth in the 112 rejection above).
Regarding claim 4 Morli discloses the diffractive optical element according to claim 1, as set forth above.  Morli further discloses it is further comprising a second substrate (e.g. film 7) provided on the other surface side of the holographic element, wherein the second dielectric film is arranged between the second substrate and the holographic element (see figures 7 & 10).
Regarding claim 5 Morli discloses the diffractive optical element according to claim 4, as set forth above.  Morli further discloses wherein the second substrate (e.g. 7) includes a wall portion standing upright along an edge portion on the one surface side (e.g. portion of 7 seen in figure 7 but not seen in figure 10), and the third dielectric film (e.g. 5”) is formed on an inner periphery surface side of the wall portion (see figure 7).
Regarding claim 8 all of the structural and functional elements of claim 1 are read on as set forth above.  The preamble does not have any patentable weight and while one might consider the intended use of “virtual image device” the body of the claim does not “breathe life” into this intended use.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed Ex parte Masham, 2 USPQ2d, 1647, 1987; and "where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation" Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-81, see MPEP 2111.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Insofar as it is understood claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Morli et al. US Patent Application Publication 2003/0104155.
Regarding claim 2 Morli discloses the diffractive optical element according to claim 1, as set forth above.  Morli further discloses a second adhesive layer element (e.g. portion of 5" above 6 as seen in figure 10) provided between the second dielectric film and the holographic element (e.g. portion of 5" above 6 as seen in figure 10); and a third adhesive layer (e.g. portion of 5" seen in figure 7 but not seen 
It is noted that the examiner has indicated the same element for the second dielectric layer and the second adhesive layer, and the same element for the second dielectric layer and the second adhesive layer.  This is because Morli fails to disclose two separate elements of a dielectric film paired with an adhesive.  However, all of the implicit functions of both the dielectric film and the adhesive layer are accomplished by the single layer disclosed by Morli.  It has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.  In the current case one would be motivated to use a separate layers to take advantage of different optical and mechanical properties of different dielectric materials that might not also be an adhesive.  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the dielectric adhesive layer(s) in the diffractive optical element as disclosed by Morli to be separate dielectric and adhesive layers, since constructing a formerly integral structure in various elements involves only routine skill in the art, for the purpose of to taking advantage dielectric materials for their optical and mechanical properties which might require a separate adhesive to accomplish the bonding functions.

Allowable Subject Matter
Claims 6-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.  The prior art taken either singly or in combination fails to anticipate or fairly suggest the features/limitations of 
Regarding claim 6, insofar as it is understood, the prior art taken either singly or in combination fails to anticipate or fairly suggest the diffractive optical element as claimed.  Specifically none of the prior art either alone or in combination disclose or teach of a diffractive optical element specifically including, as the distinguishing features in combination with the other limitations, an additional dielectric layer(s) encapsulating the entire device and substantially contacting the third dielectric film.  Furthermore, this exceeds mere duplication of essential elements since claim 6 further encloses all elements, especially the first and second substrate, in dielectrics layer(s).
Regarding claim 7, claim 7 depends on claim 6 and claim 7 is at least allowable for the reasons set forth above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tarumi US Patent 5,631,107, in regards to a device with some similarities.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE G KING whose telephone number is (303)297-4273.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GEORGE G KING/Primary Examiner, Art Unit 2872                                                      January 14, 2021